                                                             USDC
         Case 1:20-cv-04430-VEC Document 24 Filed 08/25/20 Page 1 ofSDNY
                                                                     2
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED: 08/25/2020
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

HOWARD MORRIS, on behalf of himself                  )
and all others similarly situated,                   )
                                                     )       Case No. 20-CV-4430
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
ASSICURAZIONI GENERALI GROUP,                        )
S.p.A., GENERALI US BRANCH, and                      )
GENERALI GLOBAL ASSISTANCE, INC.                     )
                                                     )
       Defendants.                                   )

                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, dated

August 24, 2020, Defendants Assicurazioni Generali Group, S.p.A., Generali U.S. Branch, and

Generali Global Assistance, Inc. (“Defendants”) will move this Court before the Honorable

Valerie E. Caproni, at the courthouse located at 40 Foley Square, New York, New York,

Courtroom 443, for an order granting Defendants’ motion to dismiss the complaint, with

prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6).

       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b) of the

Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York, Plaintiffs shall respond to Defendants’ motion, if at all, no later than September 7, 2020.

Reply papers, if any, shall be filed no later than September 14, 2020.
                Case 1:20-cv-04430-VEC Document 24 Filed 08/25/20 Page 2 of 2




      Dated: August 24, 2020
             New York, New York

                                                           MAYER BROWN LLP
Plaintiff's obligation to respond to Defendants'
motion is STAYED pending a decision by the MDL             /s/ Christopher J. Houpt
Panel concerning whether to transfer this case. To         Christopher J. Houpt
the extent that this case is not consolidated into a       Ilana D. Cohen
multidistrict litigation proceeding, this Court will       1221 Avenue of the Americas
issue an order concerning the briefing schedule for        New York, NY 10020
Defendants' motion.                                        Tel.: (212) 506-2380
                                                           Fax: (212) 849-5830
SO ORDERED.                                                choupt@mayerbrown.com
                                                           icohen@mayerbrown.com

                                                           Archis A. Parasharami
                            08/25/2020                     1999 K Street N.W.
HON. VALERIE CAPRONI                                       Washington, DC 20006
UNITED STATES DISTRICT JUDGE                               Tel.: (202) 263-3328
                                                           Fax: (202) 263-5328
                                                           aparasharami@mayerbrown.com

                                                           Counsel for Defendants




                                                       2
